MEMORANDUM **
Rene Rodriguez-Valenzuela, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s decision denying his application for asylum. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.2008), we deny the petition for review.
Valenzuela testified to four incidents with the Mara Salvatrucha gang in which they demanded money, beat him one time, and threatened him with future harm. Substantial evidence supports the BIA’s denial of asylum because Valenzuela failed to establish past persecution or fear of future persecution on account of a protected ground. See id. at 746-47 (no evidence that petitioner’s opposition to gang’s criminal activity was based on political opinion); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.2009) (a protected ground must be at least one central reason for persecuting the applicant).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.